DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
	In response to Office action dated 02/02/2022 (“02-02-22 OA”), Applicant amended title, claims 1-4 and 7-10 in reply dated 05/10/2022 (“05-10-22 Reply”).
Three Information Disclosure Statements
The three information disclosure statements submitted respectively on 06/08/2022, 06/08/2022 and 06/27/2022 were filed after the mailing date of the 02-02-22 OA. The submissions are in compliance with the provisions of 37 CFR 1.97 because the 37 CFR 1.97(e)(1) certification statement is provided for each information disclosure statement.  Accordingly, the three information disclosure statements have been considered.
Reasons for Allowance
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 02-02-22 OA. 
Applicant’s amendments to claims 1-4 and 7-10 have overcome all 35 USC 112(b) indefiniteness rejections as set forth under line item number 2 of the 02-02-22 OA. Also refer to Interview Summary with mailing date of 05/09/2022. 
Applicant’s amendments and remarks in the 05-10-22 Reply along with Interview Summary with mailing date of 05/09/2022 have overcome the prior art rejections based at least in part on Kusuda as set forth under line item numbers 3-5 of the 02-02-22 OA.
The Foreign Office actions in the aforementioned information disclosure statements, supra are not found persuasive and do not necessitate prior art rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895